TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00678-CV


In re Wanda F. Look, as Trustee of the Dwight Look Revocable Trust and as Independent
Executor of the Estate of Dwight Look, Deceased




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Appellant Wanda F. Look, as trustee of the Dwight Look Revocable Trust and as
independent executor of the Estate of Dwight Look, deceased, and appellees Marion Look-Jameson,
Guardian of the Estate of R. L. J., a minor, and Linda Look have filed a Joint Motion to Dismiss this
petition for writ of mandamus.  They represent that all parties to the original proceeding have settled
their disputes and that the trial courts have dismissed the underlying proceedings with prejudice.
		We lift any aspects of this Court's Order staying proceedings entered November
10, 2005, still in force, grant the Joint Motion to Dismiss, and dismiss this petition.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   January 9, 2008